Citation Nr: 9905578	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-33 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for prostate gland 
disability, currently rated as 40 percent disabling.

2.  Entitlement to service connection for warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1948 to August 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in September 1997.  The statement 
of the case was sent to the veteran in October 1997.  The 
substantive appeal was received in November 1997.  In 
February 1998, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  In a June 1998 
determination, the hearing officer determined that an 
increased rating of 40 percent was warranted for the 
veteran's service-connected prostate disability.  The Board 
notes that the United States Court of Veterans Appeals 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the veteran's prostate 
disability remains in appellate status.  

The veteran at his hearing in February 1998 appears to raise 
the issue of secondary service connection for impotency.  
This issue is referred to the RO for appropriate action.

REMAND

As noted above, in a June 1998 determination, the hearing 
officer determined that an increased rating of 40 percent was 
warranted for the veteran's service-connected prostate 
disability.  Thereafter, in June 1998, the veteran was issued 
a supplemental statement of the case which only addressed the 
issue of service connection for warts.  As noted in the 
introductory portion of this decision, the Court has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not abrogate the pending appeal and, therefore, 
the matter of an increased ratings for prostate disability 
remains in appellate status.  AB.  As such, the veteran needs 
to be issued a supplemental statement of the case addressing 
this matter.  The RO should set forth in the supplemental 
statement of the case the reasons and bases for why the 
veteran was granted no more than a 40 percent rating for this 
disability.  

The Board notes that since the increased rating issue must be 
remanded for the issuance of a supplemental statement of the 
case, the Board finds that it would be useful for the VA to 
afford the veteran a VA genitourinary examination since the 
veteran has not been afforded a VA genitourinary examination 
by an examiner who has reviewed the pertinent rating criteria 
and has commented on the veteran's symptoms with regard to 
the pertinent rating criteria.  Therefore, the Board finds 
that the veteran should be afforded a VA genitourinary 
examination.  Thereafter, the RO should review his claim for 
an increased rating.  If the veteran is not granted the full 
benefit, a 100 percent rating, he must be sent a supplemental 
statement of the case as outline above.  

With regard to the service connection issue, the Board must 
point out that the veteran's claims file has been lost.  
Currently, the Board notes that there is a rebuilt claims 
file which does not contain any service medical records.  In 
addition, it appears that the veteran's records which may 
have been located at the National Personnel Records Center 
(NPRC) may have been destroyed in a July 1973 fire at that 
facility.  However, in his claim for service connection for 
warts, the veteran related that he was treated during service 
in 1950-1951 at the Patterson Air Force Base in Dayton, Ohio.  
The Board finds that an effort should be made to attempt to 
locate these records since the veteran has provided this 
specific information particularly in light of the fact that 
the VA has lost the veteran's claims file and records of his 
are presumed to have been destroyed while located at a VA 
facility.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
addition, where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In addition, the Board notes that the VA Adjudication 
Procedure Manual provides sets forth procedures for 
development of the evidence in fire related cases.  See VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraphs 4.23, 4.25 and 4.29 (July 12, 1995) and M21-1, 
Part III, paragraph 4.29 (May 15, 1998).   In June 1997, it 
appears that the RO attempted to locate records of the 
veteran from the NPRC.  The NPRC indicated that any records 
of the veteran may have been destroyed in the 1973 fire.  The 
RO did not notify the veteran of this information.  In the 
statement of the case, the RO indicated that additional 
medical evidence had been requested from the service 
department; however, there is no record that this action was 
undertaken with regard to service medical records.  Moreover, 
there is no record that the RO followed the procedures set 
forth in Manual M21-1 with respect to development of 
alternative sources of evidence. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all the 
veteran's VA treatment records which are 
not currently in the claims folder 
including those from Dorn, VA Medical 
Center.  See the February 1998 hearing 
transcript.

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current nature, extent, and 
manifestations of the veteran's prostate 
disability.  The RO should provide the 
examiner with the criteria of Diagnostic 
Code 7527 and the examiner should report 
the findings in relationship to that 
code.  All indicated testing should be 
completed.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
note in writing whether he/she was 
provided with the claims folder and the 
criteria of Diagnostic Code 7527.  The 
examiner should determine the number of 
times that the veteran requires that his 
absorbent materials be changed during the 
course of the day and night.  

3.  With regard to service connection for 
warts, the RO should develop the evidence 
with regard to the missing service 
medical records in accordance with the 
provisions of VA Adjudication Procedure 
Manual, Manual M21-1, Part III, 
paragraphs 4.23, 4.25 and 4.29 as cited 
above.  The RO should contact the 
Patterson Air Force Base in Dayton, Ohio, 
and request all treatment records of the 
veteran from 1950 through 1951.  The RO 
should document, in writing, all 
development undertaken.  Any additional 
evidence obtained should be added to the 
claims file.

4.  The RO should contact the veteran and 
inform him that he may submit lay 
evidence in support of his service 
connection claim.  In addition, the RO 
should request that the veteran furnish 
the names and addresses of all health 
care providers from whom he has received 
treatment for warts since service.  
Thereafter, the RO should obtain copies 
of all the identified treatment records 
of the veteran which are not currently in 
the claims file and associate them with 
the claims folder.  Following completion 
of the foregoing, the RO must review the 
claims file and ensure that all of the 
foregoing development has been conducted 
and completed in full.

5.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for prostate disability 
and service connection for warts.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  If the veteran is not 
granted a 100 percent rating for his 
prostate disability, the supplemental 
statement of the case should include the 
reasons and bases for why the veteran was 
granted no more than a 40 percent rating 
for his prostate disability.  The veteran 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -


